—In an action to recover damages for personal injuries, etc., the defendants Mark Passalacqua and the New York City Transit Authority appeal from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated January 11, 2002, as granted the plaintiffs’ motion for summary judgment against them on the issue of liability.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion is denied.
*467Contrary to the determination of the Supreme Court, the admissible proof adduced in the motion papers showed the existence of a triable factual issue as to whether the defendants Mark Passalacqua and the New York City Transit Authority were in any way liable for the happening of the accident which injured the plaintiff Renetta Allen. Accordingly, the motion should have been denied (see Kuci v Manhattan & Bronx Surface Tr. Operating Auth., 88 NY2d 923, 924 [1996]; Sing-Lam Ng v Beatty, 300 AD2d 648 [2002]; Barath v Marron, 255 AD2d 280, 281 [1998]; Varsi v Stoll, 161 AD2d 590, 591 [1990]; see generally Alvarez v Prospect Hasp., 68 NY2d 320 [1986]). Florio, J.P., Schmidt, Crane and Cozier, JJ., concur.